United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2084
                                   ___________

United States of America,               *
                                        *
      Plaintiff- Appellant,             * Appeal from the United States
                                        * District Court for the
      v.                                * Northern District of Iowa.
                                        *
Penny Jillean Christenson,              *
                                        *
      Defendant - Appellee.             *
                                   ___________

                              Filed: September 27, 2005
                                     ___________

Before LOKEN, Chief Judge, WOLLMAN, BEAM, ARNOLD, MURPHY, BYE,
      RILEY, MELLOY, SMITH, COLLOTON, GRUENDER and BENTON,
      Circuit Judges, en banc.
                               ___________

                                      ORDER

      On rehearing en banc, the district court’s judgment is affirmed by vote of an
equally divided court.
                       ______________________________